DETAILED ACTION
This Office action is in response to a non-provisional utility patent application filed by Applicant on 9/25/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement PTO-1449
The Information Disclosure Statement submitted by applicant on 9/25/2020 has been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “dividing unit” in claims 1, 3, 5-6, 8 and 11; “reception unit” in claims 7-8 and 11; “storage unit” in claims 7, 10-11; “encryption unit” in claim 9; “transmission unit” in claims 9 and 11; and “generation unit” in claim 11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-11 are rejected under 35 U.S.C. 112(b) in light of the required interpretation of these claims under 35 U.S.C. 112(f), as described above.
Claim limitations “dividing unit” in claims 1, 3, 5-6, 8 and 11; “reception unit” in claims 7-8 and 11; “storage unit” in claims 7, 10-11; “encryption unit” in claim 9; “transmission unit” in claims 9 and 11; and “generation unit” in claim 12 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In each of the recited “unit” elements, the specification provide no further clarification as to the nature of the elements. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the dividing unit divides the data in such a way that a value whose deviation with the data as a population is greater than or equal to a threshold value”, 
Claim 8 recites, “wherein a reception interval of the data from the first device to be longer than a reception interval of the data from the second device”, which is unclear. There is no indication whether the recited reception interval a measure of time between data transmissions, transmission distance between devices, or distance between data packets in a data stream, or many other interpretations. Upon review of the specification, there is nothing which providing any additional information to illuminate this aspect of the invention. Clarifying this limitation is important because of its stipulated relative nature between the data from the first device and the data from the second device. Also, there is no indication of the importance of the reception interval since it has no apparent dependency or effect on the claimed invention.  Examiner requests clarification to address this issue.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, and 9 rejected under 35 U.S.C. 101 because the claims cover material not found in any of the four statutory categories and is therefore outside the scope of 35 U.S.C. 101.  The claims recite a processing apparatus and a dividing unit.  While the claims can be interpreted as hardware, which would be within the scope of the statute, the claims are also able to be interpreted as being wholly software, which would be outside the scope of the statute.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 7-8, 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The analysis is guided by the Supreme Court’s two-step framework, described in Mayo and Alice (Alice Corp. Pty Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) and Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296-97 (2012)).  Please see the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).
Regarding claim 1:
STEP 1: Are the claims directed to a process, machine, manufacture, or composition of matter? Yes. Independent claim 1 recites a processing apparatus, a dividing unit that divides data, holding data portions separately based upon importance of content.  Thus, the claim is directed to a process, which is one of the statutory categories of invention.
STEP 2A (prong one): Do the claims recite an abstract idea, law of nature, or natural phenomenon? Yes. In independent claim 1, the limitations of a dividing unit that divides data 
STEP 2A (prong two): Do the claims recite additional elements that integrate the judicial exception into a practical application? No. Claim 1 recites a processing apparatus that does not integrate the abstract idea into a practical application.  The processing apparatus is interpreted as a generic system performing a generic computer function. This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No. Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of an apparatus to divide data based upon importance amounts to no more than mere instructions to apply the exception using a generic computer.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
Dependent claims 3-4, 7-8, and 10 inherit the deficiencies of the claims upon which they ultimately claim and provide only limited additional functionality, which does not rise above the threshold of this step’s analysis. The analysis provided above applies to each of the claims and are rejected as well. Examiner notes that the additional subject matter found in dependent claims 2, 5-6, and 9, is sufficient to overcome this rejection of the independent claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11, 19, 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettinger (U.S. Pat. App. Pub. 2007/0027880 A1).
Regarding claim 1, Dettinger discloses: a processing apparatus, comprising a dividing unit that divides data into a plurality of pieces of partial data by degree of importance, based on a content of the data (on the basis of the determined sensitivity rating, the output formatter 220 a portion of the result set which includes at least one portion of the sensitive data is removed from the result set to generate a modified result set. Dettinger para. 0045.), wherein first partial data and second partial data are held separately from each other (a result set contains a plurality of data records. Dettinger para. 0070. Sensitive data within the result set can be identified. Dettinger para. 0070. If the sensitivity rating of included data exceeds a threshold, the data is removed (data being removed reads on the recited data being held separately). Dettinger paras. 0072 and 0084.), the second partial data having the degree of importance higher than the degree of importance of the first partial data (sensitivity ratings associated with content can be at a variety of levels including sensitive, critical, passable, and harmless. Dettinger para. 0044. The threshold to separate the data is predetermined based upon the sensitivity rating. Dettinger para. 0072.).
Regarding claim 3, Dettinger discloses the limitations of claim 1, wherein the dividing unit divides the data in such a way that a value whose deviation with the data as a population is greater than or equal to a threshold value among values included in the data is set to be a value (each data field in the database contains one or more sensitivity attributes, which can be determined to be greater than or equal to a predefined threshold to protect the sensitive data included with the result set. Dettinger para. 0072.).
Regarding claim 11, Dettinger discloses: a system comprising a device and a processing apparatus, wherein the device includes: a generation unit that generates data; and a transmission unit that transmits data, and the processing apparatus includes: a reception unit that receives the data; a dividing unit that divides the data into first partial data and second partial data based on a content of the data, the second partial data having a degree of importance higher than a degree of importance of the first partial data (on the basis of the determined sensitivity rating, the output formatter 220 a portion of the result set which includes at least one portion of the sensitive data is removed from the result set to generate a modified result set (data being removed reads on the recited data being held separately). Dettinger para. 0045. Sensitivity ratings associated with content can be at a variety of levels including sensitive, critical, passable, and harmless. Dettinger para. 0044. The threshold to separate the data is predetermined based upon the sensitivity rating. Dettinger para. 0072.), and a storage unit that holds at least one of the first partial data and the second partial data (a result set contains a plurality of data records. Dettinger para. 0070. Sensitive data within the result set can be identified. Dettinger para. 0070. If the sensitivity rating of included data exceeds a threshold, the data is removed. Dettinger paras. 0072 and 0084.).
Regarding claim 19, Dettinger discloses: a processing method, comprising dividing data into a plurality of pieces of partial data by degree of importance, based on a content of the data (on the basis of the determined sensitivity rating, the output formatter 220 a portion of the result set which includes at least one portion of the sensitive data is removed from the result set to generate a modified result set. Dettinger para. 0045.), wherein first partial (a result set contains a plurality of data records. Dettinger para. 0070. Sensitive data within the result set can be identified. Dettinger para. 0070. If the sensitivity rating of included data exceeds a threshold, the data is removed (data being removed reads on the recited data being held separately). Dettinger paras. 0072 and 0084.), the second partial data having the degree of importance higher than the degree of importance of the first partial data (sensitivity ratings associated with content can be at a variety of levels including sensitive, critical, passable, and harmless. Dettinger para. 0044. The threshold to separate the data is predetermined based upon the sensitivity rating. Dettinger para. 0072.).  
Regarding claim 29, Dettinger discloses: a non-transitory computer readable medium storing a computer program for achieving a processing apparatus, causing a computer to execute a processing method, the method comprising: dividing data into a plurality of pieces of partial data by degree of importance, based on a content of the data (on the basis of the determined sensitivity rating, the output formatter 220 a portion of the result set which includes at least one portion of the sensitive data is removed from the result set to generate a modified result set. Dettinger para. 0045.), wherein first partial data and second partial data are held separately from each other (a result set contains a plurality of data records. Dettinger para. 0070. Sensitive data within the result set can be identified. Dettinger para. 0070. If the sensitivity rating of included data exceeds a threshold, the data is removed (data being removed reads on the recited data being held separately). Dettinger paras. 0072 and 0084.), the second partial data having the degree of importance higher than the degree of importance of the first partial data (sensitivity ratings associated with content can be at a variety of levels including sensitive, critical, passable, and harmless. Dettinger para. 0044. The threshold to separate the data is predetermined based upon the sensitivity rating. Dettinger para. 0072.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 7, 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in view of Redlich (U.S. Pat. App. Pub. 2007/0101436 A1).
Regarding claim 2, Dettinger discloses the limitations of claim 1. Dettinger does not disclose: wherein the second partial data are encrypted.
However, Redlich does disclose: wherein the second partial data are encrypted (encryption is used to further enhance the security levels of the data in the system. Redlich para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with protecting important data with encryption based upon the teachings of Redlich. The motivation being to maintain protection of the data during handling such as transfer and storage. Redlich para. 0022. 
Regarding claim 4, Dettinger discloses the limitations of claim 1. Dettinger does not disclose: wherein the first partial data and the second partial data are held separately from each other by being held by holding methods having security levels different from each other.
However, Redlich does disclose: wherein the first partial data and the second partial data are held separately from each other by being held by holding methods having security (extracted sensitive data is separately stored in distributed memory segments. Redlich para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with separately storing data of different importance levels based upon the teachings of Redlich. The motivation being to enable storage of different levels of sensitive data in single computing environments as well as distributed computing environments. Redlich para. 0017.
Regarding claim 7, Dettinger discloses the limitations of claim 1. Dettinger does not disclose: further comprising: a reception unit that receives the data; and a storage unit that holds at least one of the first partial data and the second partial data.
However, Redlich does disclose: further comprising: a reception unit that receives the data; and a storage unit that holds at least one of the first partial data and the second partial data (receiving data input and extracting sensitive data to be separately stored in distributed memory segments. Redlich para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with receiving data and separately storing data of different importance levels based upon the teachings of Redlich. The motivation being to enable storage of different levels of sensitive data in single computing environments as well as distributed computing environments. Redlich para. 0017.
Regarding claim 9
However, Redlich does disclose: further comprising: a generation unit that generates the data; an encryption unit that encrypts the second partial data; and a transmission unit that transmits the encrypted second partial data (receiving data input and extracting sensitive data to be separately transmitted for storage in distributed memory segments. Redlich para. 0022.. Encryption is used to further enhance the security levels of the data in the system. Redlich para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with protecting important data with encryption based upon the teachings of Redlich. The motivation being to maintain protection of the data during handling such as transfer and storage. Redlich para. 0022.
Regarding claim 10, Dettinger discloses the limitations of claim 1. Dettinger does not disclose: wherein a first storage unit that holds the first partial data and a second storage unit that holds the second partial data are disposed away from each other.
However, Redlich does disclose: wherein a first storage unit that holds the first partial data and a second storage unit that holds the second partial data are disposed away from each other (the extracted security sensitive data is separated from the remainder data and is separately stored. Redlich para. 0022.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with protecting important data with encryption based upon the teachings of Redlich. The motivation being to maintain protection of the data during handling such as transfer and storage. Redlich para. 0022.

Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in view of Ohkuma (U.S. Pat. 5,845,041 B1).
Regarding claim 5, Dettinger discloses the limitations of claim 1. Dettinger does not disclose: wherein the dividing unit performs an orthogonal transformation on the data, sets a component of a frequency bandwidth higher than a predetermined reference frequency to be the first partial data, and sets a component of a frequency bandwidth lower than the reference frequency to be the second partial data.
However, Ohkuma does disclose: wherein the dividing unit performs an orthogonal transformation on the data, sets a component of a frequency bandwidth higher than a predetermined reference frequency to be the first partial data, and sets a component of a frequency bandwidth lower than the reference frequency to be the second partial data (the image data is divided into sub-bands where the components are obtained by the orthogonal transform of each band. Ohkuma col. 11, l. 66 – col. 12, l. 19. The data is divided into sub-bands where the lower frequency components contain image data of greater importance and the higher frequency data components are image data of lesser importance. Ohkuma col. 11, l. 66 – col. 12, l. 19.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with performing an orthogonal transformation on the data and setting frequency bandwidth at certain levels relative to a threshold based upon the teachings of Ohkuma. The motivation being to separate the data as a matter of importance to increase the replay speed. Ohkuma col. 12, ll. 15-19.
Regarding claim 6, Dettinger discloses the limitations of claim 1. Dettinger does not disclose: wherein the dividing unit performs an orthogonal transformation on the data, sets a component within a range of a predetermined reference frequency bandwidth to be the second 
However, Ohkuma does disclose: wherein the dividing unit performs an orthogonal transformation on the data, sets a component within a range of a predetermined reference frequency bandwidth to be the second partial data, and sets a component outside the range of the reference frequency bandwidth to be the first partial data (the digitized video signals are each divided by a sub-band dividing circuit into four sub-bands according to the frequency, which are then supplied to a blocking circuit. Ohkuma col. 10, ll. 38-47. The interleaving circuit 4 rearranges the two-dimensional blocks and supplies the rearranged blocks to an orthogonal transform circuit 5. Ohkuma col. 10, ll. 51-59. The orthogonal transform circuit 5 carries out orthogonal transform to obtain coefficients and supplies the coefficients to a quantizing circuit 6. Ohkuma col. 10, ll. 51-59. The quantizing circuit 6 quantizes the output of the orthogonal transform circuit 5; the quantized coefficients are supplied to a variable-length encoding circuit 9 as well as to a high-speed replay signal encoding circuit 10. Ohkuma col. 10, ll. 51-59.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with performing an orthogonal transformation on the data such that reference values are either inside or outside a reference value based upon the teachings of Ohkuma. The motivation being to establish a set of data signals on multiple recording tracks. Ohkuma col. 11, ll. 1-2. 

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Dettinger in view of Redlich in view of Attar (U.S. Pat. App. Pub. 2005/0111397 A1).
Regarding claim 8, Dettinger in view of Redlich discloses the limitations of claim 7, wherein the dividing unit determines that the degree of importance of the second partial data (sensitivity ratings associated with content can be at a variety of levels including sensitive, critical, passable, and harmless. Dettinger para. 0044. The threshold to separate the data is predetermined based upon the sensitivity rating. Dettinger para. 0072. On the basis of the determined sensitivity rating, the output formatter 220 a portion of the result set which includes at least one portion of the sensitive data is removed from the result set to generate a modified result set. Dettinger para. 0045.).
Dettinger does not disclose: wherein the reception unit receives the data transmitted from each of a first device and a second device, wherein a reception interval of the data from the first device to be longer than a reception interval of the data from the second device ().
However, Attar does disclose: wherein the reception unit receives the data transmitted from each of a first device and a second device (receiving data from multiple access terminals on a network. Attar para. 0068.), wherein a reception interval of the data from the first device to be longer than a reception interval of the data from the second device (access network includes scheduling transmission from various access terminals such that transmission intervals (interpreted as the recited reception interval) vary from one access terminal to another resulting in one device having a longer intervals than another device. Attar para. 0068.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the protection of sensitive date from a database by separating data based upon sensitivity levels of Dettinger with receiving data from multiple devices with reception intervals being longer for one data than another based upon the teachings of Attar.  The motivation being to limit the number of simultaneously transmitting access terminals. Attar para. 0068.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VANCE M LITTLE/Examiner, Art Unit 2493